DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Kramer on 2/09/22.
The application has been amended as follows: 
Amendment to the Specification:
Paragraph [0016] of the application as-filed is amended accordingly:

FIG. 6 illustrates an access zone for performing transcatheter valve replacement of the mitral valve in accordance with an embodiment hereof.
FIG. 7 also illustrates an access zone for performing transcatheter valve replacement of the mitral valve in accordance with an embodiment hereof.
FIG. 8 illustrates a step of a method of performing a transcatheter valve replacement of the mitral valve in accordance with an embodiment hereof.
FIG. 9 illustrates a step of a method of performing a transcatheter valve replacement of the mitral valve in accordance with an embodiment hereof.
FIG. 10 illustrates a step of a method of performing a transcatheter valve replacement of the mitral valve in accordance with an embodiment hereof.
Amendment to the Claims:
24 (Currently Amended). The method of claim 21, wherein during the step of introducing the delivery system, the delivery system is advanced through the wall of an atrium superior to an annulus of a native mitral valve.
Reasons for Allowance
Claims 21- 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an upstream surface, and a downstream surface opposing the upstream surface and being configured to be positioned downstream of the upstream surface in situ, wherein the upstream surface and the downstream surface each extend between the first end and the second end of the self-expanding frame, and wherein the valve prosthesis in the compressed delivery configuration is disposed within the delivery catheter such that the first end of the self-expanding frame is distal to the second end of the self-expanding frame.
Regarding claim 40, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein a longitudinal axis of the valve prosthesis extends between a first end of the self-expanding frame and a second end of the self-expanding frame, the longitudinal axis of the valve prosthesis being configured to in situ through the prosthetic valve component of the valve prosthesis when the valve prosthesis is in an expanded configuration, and wherein the valve prosthesis in the compressed delivery configuration is disposed within the delivery catheter such that the longitudinal axis of the valve prosthesis is parallel to a longitudinal axis of the delivery catheter.
It is noted that this application is a continuation of Application No. 15/873,595, now US Pat. No. 10,813,750 B2, the claims of which do not include a relationship of the device with the blood flow when expanded and in situ.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McGuckin, Jr. et al. (US Pat. No. 6,974,476 B2) teaches a percutaneous aortic valve having proximal and distal rings 12, 14 that are retained inside the valve retaining catheter 11 in an elongated position as shown in Fig. 7B in order to insert the valve on the proximal and distal sides of a native heart valve annulus to replace the native heart valve of a patient, but McGuckin, Jr. does not teach or suggest, alone or in combination, the method steps of securing the first end of the self-expanding frame to a wall of the heart, wherein a first native leaflet of the native valve is thereby pinned between the wall of the heart and the first end; retracting the outer sheath of the delivery system to deploy the second end of the self-expanding frame such that the valve prosthesis is in an expanded configuration; and Page 3 of 8 U.S. Appl. No. To be Assigned Atty Dkt No.C00002690US01 CONPreliminary Amendment filed October 19, 2020securing the second end of the self-expanding frame to the wall of the heart, wherein a second native leaflet of the native valve is thereby pinned between the wall of the heart and the second end.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                       

/WADE MILES/Primary Examiner, Art Unit 3771